[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#101)
The defendant's motion to strike the second count of the plaintiff's complaint (#101) is granted. This court has previously held that General Statutes § 20-429 does not provide an independent cause of action for a homeowner against a contractor to recover payments made to the contractor. Klein v. Hathaway, Superior Court, Judicial District of Stamford, Docket No. 142988 (March 15, 1996, Karazin, J.) ("The weight of the case law suggests that HIA may not be used to provide an independent cause of action to recover payments already made."). See also McDonough v. Fanelli,
Superior Court, Judicial District of New Haven, Docket No. 308104 (February 4, 1996, Gray, J., 11 Conn. L. Rptr. 31); McLain v.Byers, Superior Court, Judicial District of Fairfield, Docket No. 106806 (June 10, 1993, Pellegrino, J.). This court declines to CT Page 5370-Z overrule its prior decision. The plaintiff's argument regarding the word "valid" is unavailing as the word must be read in the context of the statute, which provides that no home improvement contract "shall be valid or enforceable against anowner."  (emphasis added.) General Statutes § 20-429.
KARAZIN, JUDGE